             Case 5:18-cv-01053 Document 1 Filed 10/08/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

LISA GARZA,                                        §
                                                   §
       Plaintiff,                                  §
                                                   §
vs                                                 §       CIVIL ACTION NO. 5:18-cv-1053
                                                   §
HARD ROCK CAFÉ INTERNATIONAL                       §
(STP), INC.,                                       §
                                                   §
       Defendant.                                  §

                                   NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       COMES NOW Defendant HARD ROCK CAFÉ’ INTERNATIONAL (STP), INC. and

files this Notice of Removal of the present action from the 131st Judicial District Court of Bexar

County, Texas to the United States District Court for the Western District of Texas, San Antonio

Division. In support of this removal, Defendant respectfully offers the court the following facts,

evidence, and legal authority.

                                             I.
                                        INTRODUTION

1.     This is a slip-and-fall case. Plaintiff assert claims of negligence and premises liability

against Defendant for an incident that allegedly took place at the Hard Rock Café location on the

San Antonio Riverwalk in San Antonio, Texas. Plaintiff alleges that, on or about October 8, 2016,

Plaintiff “sipped on a greasy spot on the floor near the entrance to the kitchen.” See Exhibit A.

2.     On August 17, 2018, Plaintiff filed this lawsuit in the 131st Judicial District Court of Bexar

County, Texas against Defendant Hard Rock Café International (STP), Inc., See Exhibit A.




NOTICE OF REMOVAL                                                                              Page 1
                Case 5:18-cv-01053 Document 1 Filed 10/08/18 Page 2 of 4



Defendant now files this Notice of Removal because there is complete diversity of citizenship

between the parties and Plaintiff alleges damages within the jurisdictional limits of this Court.

                                          II.
                                    REMOVAL IS TIMELY

3.     Defendant was served with a copy of Plaintiff’s Original Petition on September 11, 2018.

See Exhibit B. Pursuant to 28 U.S.C. § 1446(b)(3), Defendant now timely files this Notice of

Removal within thirty (30) days after receipt of Plaintiff’s Original Petition.        Additionally,

Defendant is removing the case within one year of commencement of the action. See 28 U.S.C.

§ 1446(c)(1).

                                          III.
                                 GROUNDS FOR REMOVAL

4.     Removal is proper because subject-matter jurisdiction is based upon diversity of citizenship

under 28 U.S.C. § 1332(a). Plaintiff has demanded a jury trial. See Exhibit A, page 4.

       A.        Amount in Controversy Exceeds $75,000.00

5.     In her petition, Plaintiff seeks “monetary relief over $200,000 but not more than

$1,000,000.” See Exhibit A, page 3. The amount in controversy therefore exceeds the sum or

value of $75,000.00, exclusive of interest and costs, and required under 28 U.S.C. § 1332(a).

       B.        Complete Diversity of Citizenship Between Plaintiff and Defendants

6.     There is also complete diversity of citizenship between all parties to this lawsuit. Plaintiff

is alleged to be a citizen of Texas. See Exhibit A. Further, the defendant is not a citizen of Texas.

Defendant Hard Rock Café International (STP), Inc. (Defendant herein) is a New York corporation

with its principal place of business in Davey, Florida. See 28 U.S.C. § 1332(c)(1).




NOTICE OF REMOVAL                                                                              Page 2
              Case 5:18-cv-01053 Document 1 Filed 10/08/18 Page 3 of 4



                                          IV.
                            VENUE IS PROPER IN SAN ANTONIO

7.       Venue is proper in this Court under 28 U.S.C. § 1441(a) because this District and Division

embrace the place where the removed state court action has been pending. Specifically, the 131st

Judicial District of Bexar County is located in the San Antonio Division of the United States

District Court in the Western District of Texas. 28 U.S.C. § 1441a).

                                            V.
                                   CONSENT TO REMOVAL

8.       Defendant is the only defendant whom Plaintiff has served as of the date of this removal

and is the only defendant sued herein. Defendant hereby consents to this removal.

                                                 VI.

9.       As required by 28 U.S.C. § 1446(a), the following documents are attached to this Notice

of Removal:

         Exhibit A:     Plaintiff’s Original Petition and Request For Disclosure, with attached
                        Plaintiff’s First Set of Interrogatories, Request for Production, and Request
                        for Admissions to Defendant

         Exhibit B:     Services and Returns

10.      Upon Filing this Notice of Removal, Defendant will also file its Certificate of Interested

Persons, as required by Federal Rule of Civil Procedure 7.1.

11.      On filing of this Notice of Removal, Defendant will promptly provide written notice to

Plaintiff and file a copy of this Notice of Removal with the clerk of the State court where suit has

been pending, as required by 28 U.S.C. § 1446(d).

12.      By filing this Notice of Removal, Defendant does not waive any legal defenses, but

expressly reserves its rights to raise any and all legal defenses in subsequent pleadings in this

Court.




NOTICE OF REMOVAL                                                                              Page 3
             Case 5:18-cv-01053 Document 1 Filed 10/08/18 Page 4 of 4



13.    This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure, as required by 28 U.S.C. § 1446(a).

                                             VII.

                                          CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Defendant represents it has complied with

the removal statutes set forth above and, thus, this case stands removed from the 131st Judicial

District Court of Bexar County, Texas to the San Antonio Division of the United States District

Court of the Western District of Texas.


                                            Respectfully Submitted,

                                             /s/ Clark S. Butler
                                            CLARK S. BUTLER
                                            State Bar No. 00793437
                                            cbutler@tmlfpc.com

                                            The Miller Law Firm
                                            3811 Turtle Creek Boulevard, Suite 1950
                                            Dallas, Texas 75219
                                            (469) 916-2552
                                            (469) 916-2555 fax

                                            COUNSEL FOR DEFENDANT

                                CERTIFICATE OF SERVICE

       I certify that true copies of Defendant’s Notice of Removal were served on all known
counsel of record as indicated below on the 8th day of October 2018.

Via Electronic Filing
Joshua P. Davis
Katherine M. James
Davis Law Group
1010 Lamar Street, Suite 200
Houston Texas 77002
Counsel for Plaintiff
                                            /s/ Clark S. Butler
                                            CLARK S. BUTLER



NOTICE OF REMOVAL                                                                         Page 4
